UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-22335) Evermore Funds Trust (Exact name of registrant as specified in charter) 89 Summit Avenue Summit, New Jersey 07901 (Address of principal executive offices) (Zip code) Eric LeGoff 89 Summit Ave, 3rd Floor Summit, New Jersey 07901 (Name and address of agent for service) (866) 383-7667 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2010 Item 1. Reports to Stockholders. EVERMORE FUNDS Semi-Annual ReportJune 30, 2010 Evermore Evermore Global European Value Value Fund Fund Evermore Funds Elements of Our Active Value Investment Approach At Evermore Global Advisors, LLC, we employ an active value approach to investing.We seek to leverage our deep operating/investing experience and extensive global relationships to identify and invest in great companies around the world that have compelling valuations and are undergoing strategic changes which we believe will unlock value. Seeking to Generate Value • Catalyst-Driven Investing.We do more than pick cheap stocks and hope for their prices to rise.We invest in companies where a series of catalysts exist to unlock value.The catalysts we look for reflect strategic changes in the company’s management, operations or financial structure that are already underway.They are not broadly recognized, but we feel they are likely to have a significant impact on a stock’s performance over time. Supporting Our Active Value Orientation . • Original Fact-Based Research.We do not rely on brokerage reports to research companies.We conduct our own, original fact-based research to validate management’s stated objectives and the existence of catalysts to unlock value.We also perform detailed business segment analysis on each company we research. • Business Operating Experience. Our senior team has hands-on business operating experience; including starting and managing businesses, sitting on company boards, and assisting the management of multi-national corporations restructure their businesses.We rely on this experience to better evaluate investment opportunities. • A Global Network of Strategic Relationships.Over the past 20 years, our investment team has developed an extensive global network of strategic relationships, including individuals and families that control businesses, corporate board members, corporate management, regional brokerage firms, press contacts, etc.We leverage these relationships to help generate and better evaluate investment opportunities. • Taking a Private Equity Approach to Public Equity Investing. When we are interested in an investment opportunity, we get to know the management team of the company, study the company’s business model, evaluate the competitive and regulatory environment, and test and crosscheck everything the management team tells us against our own experience. • Always Active, Sometimes Activist. We are always engaged with the companies in which we invest to ensure management teams follow through on their commitments to change.On limited occasions, when we are not satisfied with the efforts of management, we may play an activist role working with other shareholders to facilitate change. 1 Evermore Funds Executing Our Approach . • Targeting Complex Investment Opportunities. We love looking at holding companies and conglomerates that are often under-researched and/or misunderstood. • Investing Across the Capital Structure. We evaluate all parts of a company’s capital structure to determine where the best risk-adjusted return potential exists.At times, we may invest in multiple parts of a company’s capital structure (e.g., investing in both a company’s debt and equity). • Investing in Merger Arbitrage and Distressed Situations.We look to take advantage of announced merger and acquisition deals where an attractive spread exists between the market price and the announced deal price for the target company.We also look for opportunities in distressed companies that have filed or may file for bankruptcy, or are involved in reorganizations or financial restructurings. • Exploiting Short Selling Opportunities. We seek to take advantage of short selling opportunities to address currency, security, sector and market risk. • Tactically Managing Cash Levels. We are not afraid to hold significant cash positions when it makes sense for the portfolios. 2 Evermore Funds A Letter from the CEO To Our Shareholders: Eric LeGoff CEO, Evermore Funds Trust Investment management firms are a product, first and foremost, of the experiences, convictions and principles of their people.Evermore Global Advisors, LLC is no exception.We are a relatively young firm.However, our roots run deep in the investment management business.And, we have strongly held beliefs about how to best serve our shareholders in these times – beliefs formed and tested, in large measure, by years spent by our key people working with one of our industry’s most well-known creators of value. The shared background of Evermore’s people, now at work in an organization singularly dedicated to active value investment management, is one of our most distinctive attributes – and a fundamental element of our proposition to our shareholders. In this letter – our first six-month report to our shareholders – I would like to offer you some of the details of our collective history, and explain why it is, and will remain, so central to our mission. I started in the mutual fund industry in 1986 when I had the good fortune to join Mutual Series Fund (“Mutual”).There, I worked for two renowned value investors, Max Heine and Michael Price.I spent 11 years at Mutual, starting as a compliance officer, then working on the research side of the business, and eventually running the firm’s operations.Importantly, during my time at Mutual, we were one of the industry’s first firms to implement commercially available order management, pre-trade portfolio compliance and employee trade monitoring systems.Such systems are now standard in the industry, but at the time were truly innovative in maintaining superior risk management and adherence to proper investment guidelines. It was at Mutual that I first met and worked with David Marcus, who eventually became a portfolio manager for a number of the Mutual Series funds.David is now my partner at Evermore Global Advisors, LLC and lead portfolio manager of the Evermore Funds. I left Mutual in 1997, shortly after Franklin Resources, Inc. acquired Heine Securities Corp., the investment adviser to Mutual.I then went on to start a series of financial services companies, including Compliance Solutions, Inc. (a software company that provided employee trade monitoring solutions to the mutual fund industry), VIE Systems, Inc. (a software company that provided application integration solutions to the financial industry), and Liquidnet Holdings, Inc. (which created a unique electronic institutional equity trading system used by mutual funds and hedge funds around the world).Such experiences gave me even deeper insight into the qualities demanded to operate and develop successful companies. 3 In early 2009, David Marcus and I had lunch and discussed the idea of starting a mutual fund business together.For the past decade, David had been running hedge funds and helping businesses in Europe and the U.S. restructure their operations.We reminisced about the fantastic organization that Michael Price had built at Mutual.We talked about how a catalyst-driven, go-anywhere, deep value investing approach combined with David’s business operating experience could provide a compelling, differentiated mutual fund offering.An hour of lunchtime discussion was followed by several months of due diligence – at which point, we decided to move forward. We started Evermore Global Advisors, LLC in June 2009 and launched the Evermore Global Value Fund and the Evermore European Value Fund on December 31, 2009.Our first step was to put together a great team and strong operational infrastructure.Our investment team includes Jae Chung, who is co-portfolio manager of the Evermore Funds.Jae worked closely with David at Mutual Series Fund and at Marcstone Capital Management, David’s first hedge fund.Jae spent six years investing globally at Davis Advisors before joining Evermore. We also have added research, sales, operations and finance people with many years of experience in the money management industry.In addition, we have implemented advanced trading, compliance and portfolio management systems. At Evermore, we are tapping our common history and experience to create an investment organization with the highest dedication to the interests of our shareholders – via the execution of active value investment management, just as we saw in operation first hand at Mutual Series Fund. In many ways, there has hardly ever been a better time for the patient, long-term application of a disciplined active value approach.Yet, few organizations are as well equipped and ready as Evermore to do so.As we execute our approach, we will continue to draw support from our lineage as a firm and the lessons we have long since learned both as operators of companies and as committed active value investors – powerful characteristics of Evermore that we are bringing to bear every day on behalf of you, our shareholders. During our first six months, we have been navigating a global investing environment with near-unprecedented challenges.But the opportunities are great as well.We believe that we are well positioned to preserve and grow our investors’ capital over the long-term. I want to thank you for your support and confidence in Evermore.I hope we can share a long and rewarding relationship. Sincerely, Eric LeGoff CEO, Evermore Funds Trust 4 Evermore Global Investor Letter for the Six Months Ended June 30, 2010 To Our Shareholders: David Marcus Jae Chung Lead Portfolio Manager Co-Portfolio Manager As active value investment managers, we have seen time and again that investors who commit capital during periods of extreme market distress can be well rewarded going forward.The first six months of 2010 presented precisely this kind of market environment – and accordingly, our focus at Evermore Global Advisors, LLC was to take advantage of this opportunity. The principle of careful, strategic deployment of capital when markets are stressed is proven and central to our active value approach.Its execution, however, demands deep market knowledge, discretion and, above all, discipline – attributes that we believe are core to Evermore Global Advisors, LLC. Simply stated, the global markets during the year’s first half were made for our active value approach.Particularly in Europe, emotion ruled the day, with investors discriminating hardly at all between the market’s obvious risks and its inherent opportunities.Such a market environment, in fact, is where we typically identify our most attractive prospects. In this letter, we want to offer you our insight into this market environment, how we executed our approach in response – and our sense of what the future might hold. We launched the Evermore Funds – the Evermore Global Value Fund and the Evermore European Value Fund – on December 31, 2009.Initially, during the first quarter of 2010, our approach was to ease into positions over time with all due deliberation.However, during the second quarter, the markets presented challenges on multiple fronts. First, starting in late April, events in Greece triggered global concern.As the new Greek government of Prime Minister Papandreou came into power in October of 2009, it discovered that most of the economic data that the predecessor government had been disseminating to the markets had been misleading – effectively concealing an economy in shambles and a budget deficit larger than any had understood.Concerns about Greece going into default heightened during the first four months of 2010.On April 23rd, Greece formally submitted a request to the European Union for emergency aid. With global economies seemingly just emerging from recession, the events in Greece created a global panic.Prevailing investor sentiment was that if Greece were unable 5 to salvage its economy, a domino effect would unfold across Europe, with Portugal, Spain and Italy becoming stressed as well.As a result, markets plunged globally. Next, the Euro plunged on fears that the EU countries would abandon the Euro and revert to their own currencies.Interestingly, less than one year ago, many investors were speculating about the decline of the U.S. dollar and the emergence of the Euro as the world’s new, primary reserve currency.In the second quarter, the prevailing view flipped, as sentiment focused on the Euro’s decline and the dollar’s growth in value and enduring status as a global reserve currency. Yet, as we write this letter, the Euro has once again strengthened significantly.These currency moves illustrate how critical it is for investors to adhere to long-term investment strategies and not let the views of the moment rattle their plans – a discipline that is a central tenet of our active value approach. Ultimately, Europe took a chapter from the U.S. playbook for economic recovery, when the European Central Bank (ECB) and the International Monetary Fund (IMF) agreed to a gigantic bailout for the European banks that will likely top $1 trillion. When investors panic as they did in April and May, they seek to exit at any price – and hence sell without regard to valuation.In “long” portfolios such as Evermore Global Value and Evermore European Value, prices of some holdings may get caught in this panic selling. How did Evermore respond in this confused and volatile market?We didn’t panic.Rather, we took advantage of this panic by adding to existing positions and initiating new ones that were trading at what we believe were at very depressed levels. In Europe – and, indeed, throughout the world – the opportunities to realize intrinsic corporate value are broad and growing because, more and more, companies are coming to grips with the need to transform themselves.They are reassessing how they conduct business and are shedding non-core assets, moving production to lower cost markets, and rightsizing headcount.They are reducing their cost structures to be more in line with their global peers, becoming more efficient and more effectively conducting business in world markets that are linked ever more closely, yet are increasingly competitive. As you look through our portfolio holdings, you will see a variety of businesses across sectors and industries that illustrate this fundamental, far-reaching trend. The overarching investment theme is consistent – undervalued stocks with significant catalysts to unlock value. We remain enthusiastic and confident regarding our portfolio positions.We’d like to take this opportunity to discuss several of these holdings. RHJ International SA (www.rhji.com), a $721 million market cap Belgian holding company, was a classic value trap story for a number of years.Value traps are investments that look very cheap based on the fundamentals, but have no catalysts to help unlock the value.Therefore, they continue to get cheaper over time.We believe that RHJ is no longer a value trap, as the company has undertaken several strategic 6 changes over the past year.RHJ had traditionally been invested in Japanese industrial companies.In October 2009, it acquired Kleinwort Benson, the venerable British investment bank, from a distressed seller.Using Kleinwort as its base, RHJ is now focused on adding to its financials portfolio by buying European asset managers and banking firms from distressed sellers.RHJ will likely sell all of its Japanese industrial assets as it evolves from being a Japanese industrials holding company to a European-focused banking and asset management group.RHJ currently has more than 25% of its market cap in net cash.We believe we have a margin of safety based on the cash, the value of the assets and the fact that the business is now being led by a strong, focused management team. VimpelCom Ltd. (www.vimpelcom.com) is a $21.2 billion market cap Russian telecom operator that recently merged with the largest wireless company in the Ukraine, creating a powerhouse business in the region.We believe VimpelCom is well positioned to continue participating in the consolidation of the global telecom sector.The company generates significant cash flows, has scope for synergies in its operations and from the merger, and has the backing of Telenor, the Norwegian telecom operator, and Alfa Group, one of the strongest and most focused investment groups in Russia.Combined, these two groups own 75% of the company.In addition, the former CEO who helped build VimpelCom several years ago, Alexander V. Izosimov, has been brought back into the business on the merger’s heels to run the new combined business.The dividend yield is close to 6% so we are in effect being paid to wait while real value is being created. Yingde Gases Group Co. Ltd. (www.yingdegases.com) is a $1.7 billion market cap Chinese industrial gas company and a pure play on the growth of industrial production in China.The founders came from the BOC Group, now a part of The Linde Group, and are well versed in building, as well as running, air separation plants.The global industrial gas business has very attractive growth and return characteristics.Yingde is the largest domestic player in China and competes with the four large global companies in this industry: Praxair, Air Products, Linde and Air Liquide.Yingde’s valuation is compelling given its 100% exposure to China’s growth. Old Mutual plc (www.oldmutual.com) is a $10.4 billion market cap insurance, annuities, mutual funds and banking group with businesses in Europe, the U.S. and South Africa.The company has been under-managed for many years. We believe that the stock is trading at approximately a 40% discount to our conservative calculation of its net asset value (NAV). The management has recently been changed, with both a new Chairman, Patrick O’Sullivan, and CEO, Julian Roberts, coming on board in the last two years.We expect to see significant divestiture of non-core assets over the next six to twelve months. Motorola Inc. (www.motorola.com) is a $17.7 billion market cap company with nearly $5 billion of net cash. It plans to split into two companies during the first quarter of 2011. One company will comprise the Mobile Devices and Home businesses and the other company will consist of the Enterprise Mobility Solutions and Networks businesses. Motorola recently announced the sale of most of its Networks 7 business to Nokia Siemens Networks for approximately $1.35 billion in value. At the current valuation, we are getting the approximately $7 billion revenue mobile phone business essentially for “free”.This business is currently not profitable, but driven by its Droid family of smartphones based on the Android operating platform, we believe it will become profitable by the fourth quarter of 2010. The mobile phone business should earn a high single digit/low double digit operating margin over time as smartphones become a more significant part of overall mobile phone revenues. Lloyds Banking Group plc (www.lloydsbankinggroup.com), a $73.3 billion U.K. banking group, continues to execute its plan of shedding non-core assets and refocusing its business.They plan on reducing balance sheet assets by 20% over the next five years, while putting a moratorium on acquisitions and discretionary payments, thereby preserving capital.The UK government currently owns 43% of the shares and has strong motivation to see that the restructuring is successfully carried through. Coca-Cola Femsa SAB de CV (www.coca-colafemsa.com) is a $12.3 billion market cap company that bottles and distributes beverages in Mexico, Central America and South America.It is 32% owned by Coca-Cola (KO) and 54% owned/managed by Femsa (FMX) with the remaining 15% representing the listed float.It is arguably the best managed bottler in the world.Following the Femsa/Heineken beer transaction, KOF’s share price declined though the deal had no direct impact on the company.We believe KOF will benefit from the deal as Femsa is able to focus more on KOF’s operations.With its clean balance sheet and the backing of both Femsa and KO, we believe KOF has many options to create value for its shareholders. We also own a number of fixed income securities that offer attractive yields in excess of 10%.In some cases, such as Lloyds Banking Group plc and Punch Taverns plc, we own both the equity and the debt, which demonstrates our focus on looking across a company’s entire capital structure to find the best potential risk-adjusted returns for our investment dollar. These holdings, as diverse and varied as they are, are united by the theme of inherent – though as yet unrealized – value, set to be unlocked by forward looking management teams moving aggressively to respond to changing industry dynamics and market conditions.We believe that with global markets continuing to emerge, albeit unevenly, from the depths of profound recession, there will be an abundance of such opportunities for active value investment management. We have learned, however, that patience and skepticism are critical.The process of unlocking value can be long-term, market conditions do not always cooperate immediately – and not every management team is, ultimately, up to the challenge.But we believe that our long experience as active value managers combined with our experience operating and helping restructure global businesses has given us the perspective and insight so essential to identifying those situations where value – though unrecognized by the market at large – can be well realized over time to the benefit of our shareholders. 8 We expect the investing environment will remain highly challenging, with continuing stress, strain and volatility.But, we remain excited about the prospects for the types of investments on which we focus through our active value approach. We thank you for the trust you have placed in Evermore Global Advisors, LLC. Sincerely, David Marcus Jae Chung Lead Portfolio Manager Co-Portfolio Manager 9 (This Page Intentionally Left Blank.) 10 Management’s Discussion of Fund Performance Evermore Global Value Fund The Evermore Global Value Fund Class I share’s total return for the six months ended June 30, 2010 was -9.50%.The MSCI All-Country World Index returned -9.37% during the same period. Although a little more than half of the Fund’s total assets were invested in securities from Asia, Latin America and the U.S. as of June 30, 2010, the Fund’s portfolio was largely concentrated in securities from the European region, as that is where we continue to find the best values.As such, most of the impact on our performance was attributed to our European holdings. As the crisis in Europe continued throughout the second quarter of 2010, some of the leading detractors to the Fund’s performance were PPR S.A., the French luxury brands company and Siemens AG, the German industrial company. The leading contributors to performance were Coca-Cola Femsa SAB de CV, the Latin American bottler, and Swedish Match AB, the Swedish tobacco company. The crisis in Europe that created a global panic gave us the opportunity to add to our existing positions at very attractive valuations throughout the second quarter of 2010. As of June 30, 2010, our largest five positions were RHJ International, CIT Group Inc., DIRECTV, LBG Capital No. 2 PLC (a Lloyd’s Banking Group bond), and Swedish Match AB.The Fund’s cash position stood at 14.0%, which is lower than the Fund’s typical cash position of 15% to 20% of total assets. Evermore European Value Fund The Evermore European Value Fund Class I share’s total return for the six months ended June 30, 2010 was -7.30%.The MSCI Daily Total Return Net Europe Local Index returned -6.70% during the same period. As the crisis in Europe continued throughout the second quarter of 2010, some of the leading detractors to the Fund’s performance were PPR S.A., the French luxury brands company, and TNT NV, the Netherlands mail delivery services company. The leading contributors to performance were Swedish Match AB, the Swedish tobacco company, and KHD Humboldt Wedag International AG, the German engineering consulting services company. The crisis in Europe that created a global panic gave us the opportunity to add to our existing positions at very attractive valuations throughout the second quarter 2010. As of June 30, 2010, our largest five positions were RHJ International, Swedish Match AB, Siemens AG, PPR SA, and Philip Morris International, Inc.To address and help mitigate the volatility in the European markets in the second quarter, the Fund’s cash position stood at 26.5%, which is higher than the Fund’s typical cash position of 15% to 20%. 11 Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Past performance does not guarantee future results.Short-term performance, in particular, is not a good indication of the Funds’ future performance, and an investment should not be made based solely on returns.Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. Mutual fund investing involves risk.Principal loss is possible. The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.Investing in smaller companies involves additional risks such as limited liquidity and greater volatility.The Funds may make short sales of securities, which involves the risk that losses may exceed the original amount invested.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investment in lower-rated, non-rated and distressed securities presents a greater risk of loss to principal and interest than higher-rated securities.Additional special risks relevant to our Funds involve derivatives and hedging.Please refer to the prospectus for further details. The Evermore European Value Fund concentrates its investments in a single region, which may subject it to greater risk and volatility than a broadly diversified fund. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security.Please refer to the Schedules of Investments for complete holdings. References to other funds should not be interpreted as an offer of these securities. The MSCI All-Country World Index is an unmanaged index comprised of 48 country indices, including 23 developed and 25 emerging market country indices, and is calculated with dividends reinvested after deduction of holding tax.The index is a trademark of Morgan Stanley Capital International and is not available for direct investment.The MSCI Daily Total Return Net Europe Local Index is a free float-adjusted market capitalization weighted index comprised of 16 European developed market indices and reinvests dividends after deduction of withholding tax on the days securities are quoted ex-dividend.The index is a trademark of Morgan Stanley Capital International and is not available for direct investment. Must be preceded or accompanied by a prospectus. The Evermore Funds are distributed by Quasar Distributors, LLC. 12 EVERMORE GLOBAL VALUE FUND HOLDINGS at June 30, 2010 (Unaudited) Sector Percent of Net Assets Financials 30.7% Consumer Discretionary 19.9% Money Market Funds 11.9% Consumer Staples 11.7% Industrials 8.4% Materials 7.8% Telecommunication Services 6.5% Information Technology 1.0% Cash & Equivalents* 2.1% Total 100.0% * Includes Other Assets in Excess of Liabilities. Country Percent of Net Assets United States 32.1% United Kingdom 15.1% France 8.6% Belgium 5.0% Sweden 4.3% Mexico 3.2% Germany 3.1% Norway 2.9% Russia 2.5% Spain 2.2% Netherlands 2.1% Hong Kong 1.9% Japan 1.8% Canada 1.2% Cash & Equivalents** 14.0% Total 100.0% ** Includes Money Market Funds & Other Assets in Excess of Liabilities. 13 EVERMORE EUROPEAN VALUE FUND HOLDINGS at June 30, 2010 (Unaudited) Sector Percent of Net Assets Money Market Funds 24.7% Consumer Discretionary 19.2% Financials 18.5% Industrials 13.7% Consumer Staples 10.4% Telecommunication Services 10.1% Materials 1.6% Cash & Equivalents 1.8% Total 100.0% * Includes Other Assets in Excess of Liabilities. Country Percent of Net Assets United Kingdom 19.8% France 13.3% United States 6.8% Belgium 6.2% Sweden 6.2% Germany 5.6% Norway 4.3% Russia 4.3% Netherlands 4.1% Canada 1.6% Spain 1.3% Cash & Equivalents** 26.5% Total 100.0% ** Includes Money Market Funds & Other Assets in Excess of Liabilities. EXPENSE EXAMPLE for the Six Months Ended June 30, 2010 (Unaudited) As a shareholder of the Evermore Global Value Fund or the Evermore European Value Fund (each a “Fund” and collectively the “Funds”), you incur two types of costs: (1) transaction costs, including sales charges or loads; and (2) ongoing costs, including investment advisory fees, distribution fees, and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/10 – 6/30/10). 14 Evermore Funds EXPENSE EXAMPLE for the Six Months Ended June 30, 2010 (Unaudited), Continued Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.You will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. You will be charged a redemption fee equal to 2% of the net amount of the redemption if you redeem shares less than 30 calendar days after you purchase them. An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 15 Evermore Funds EXPENSE EXAMPLE for the Six Months Ended June 30, 2010 (Unaudited), Continued Evermore Global Value Fund Expenses Paid Beginning Ending During the Period Account Value Account Value 1/01/10 – 1/01/10 6/30/10 6/30/10* Class A Actual $ 905 $ 7.56 Class A Hypothetical (5% annual return before expenses) $ 8.00 Class C Actual $ 901 Class C Hypothetical (5% annual return before expenses) Class I Actual $ 905 $ 6.38 Class I Hypothetical (5% annual return before expenses) $ 6.76 Evermore European Value Fund Expenses Paid Beginning Ending During the Period Account Value Account Value 1/01/10 – 1/01/10 6/30/10 6/30/10* Class A Actual $ 925 $ 7.64 Class A Hypothetical (5% annual return before expenses) $ 8.00 Class C Actual $ 920 Class C Hypothetical (5% annual return before expenses) Class I Actual $ 927 $ 6.45 Class I Hypothetical (5% annual return before expenses) $ 6.76 * Expenses are equal to the Funds’ expense ratios for the most recent six-month period of 1.60% (reflecting fee waivers in effect) for Class A shares, 2.35% (reflecting fee waivers in effect) for Class C shares and 1.35% (reflecting fee waivers in effect) for Class I shares multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). 16 Evermore Global Value Fund SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited) Shares Value COMMON STOCKS – 74.4% Air Freight & Logistics – 2.1% TNT NV (Netherlands) $ Apparel & Luxury Goods – 3.4% MQ Holding AB (Sweden)* PPR SA (France) Beverages – 3.2% Coca-Cola FEMSA – ADR (Mexico) Capital Markets – 3.1% American Capital Ltd. (United States) LaBranche & Co., Inc. (United States)* Chemicals – 6.6% Air Products & Chemicals, Inc. (United States)1 Airgas, Inc. (United States) Yingde Gases Group Co. Ltd. (Hong Kong)* Commercial Banks – 1.6% Lloyds Banking Group PLC (United Kingdom)* Communications Equipment – 1.0% Motorola, Inc. (United States)* Consumer Finance – 1.8% Acom Co. Ltd. (Japan) AIFUL CORP. (Japan)* Diversified Financial Services – 11.8% Bank of America Corp. (United States)1 CIT Group, Inc. (United States)* RHJ International SA (Belgium)* Diversified Telecommunication Services – 6.5% Cable & Wireless Communications PLC (United Kingdom)* Cable & Wireless Worldwide PLC (United Kingdom)* Vimpel-Communi- cations – ADR (Russia)* Food Products – 1.5% Kraft Foods, Inc. (United States) Hotels, Restaurants & Leisure – 1.6% Punch Taverns PLC (United Kingdom)* Industrial Conglomerates – 6.1% Bollore SA (France) Siemens AG (Germany) Industrial Machinery Manufacturing – 0.2% KHD Humboldt Wedag International AG (Germany)* Insurance – 2.5% Old Mutual PLC (United Kingdom) The accompanying notes are an integral part of these financial statements. 17 Evermore Global Value Fund SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited), Continued Shares Value Media – 13.2% DIRECTV – Class A (United States)*1 $ DISH Network Corp. (United States) Havas SA (France) Promotora de Informaciones SA (Spain)* Schibsted ASA (Norway) Metals & Mining – 1.2% Terra Nova Royalty Corp. (Canada)* Tobacco – 7.0% Philip Morris International, Inc. (United States)1 Swedish Match AB (Sweden) TOTAL COMMON STOCKS (Cost $16,335,175) PARTNERSHIPS & TRUSTS – 3.6% Real Estate Investment Trust (REITs) – 3.6% General Growth Properties, Inc. (United States) TOTAL PARTNERSHIPS & TRUSTS (Cost $770,122) WARRANT – 2.6% Diversified Financial Services – 2.6% Liberty Acquisition Holdings Corp. Expiration: December, 2013, Exercise Price: $5.50 (United States)* TOTAL WARRANT (Cost $568,530) Principal Amount CORPORATE BONDS – 5.4% Commercial Banks – 3.7% LBG Capital No. 2 PLC 15.000%, 12/21/2019 $ (United Kingdom) Hotels, Restaurants & Leisure – 1.7% Punch Taverns Finance B 6.962%, 06/30/2028 (United Kingdom) Punch Taverns Finance Notes, 8.374%, 07/15/2029 (United Kingdom) TOTAL CORPORATE BONDS (Cost $1,146,331) The accompanying notes are an integral part of these financial statements. 18 Evermore Global Value Fund SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited), Continued Shares Value SHORT-TERM INVESTMENTS – 11.9% Money Market Funds – 11.9% Fidelity Government Portfolio – Class I, 0.039%2 $ Invesco Liquid Assets Portfolio – Institutional Class, 0.206%2 TOTAL SHORT-TERM INVESTMENTS (Cost $2,255,809) TOTAL INVESTMENTS IN SECURITIES – 97.9% (Cost $21,075,967) Other Assets in Excess of Liabilities – 2.1% TOTAL NET ASSETS – 100.0% $ * Non-income producing security. ADR American Depository Receipt 1 All or a portion of this security was segregated for forward currency contracts. 2 7-day yield as of June 30, 2010. Percent of Country Net Assets United States 32.1% United Kingdom 15.1% France 8.6% Belgium 5.0% Sweden 4.3% Mexico 3.2% Germany 3.1% Norway 2.9% Russia 2.5% Spain 2.2% Netherlands 2.1% Hong Kong 1.9% Japan 1.8% Canada 1.2% Cash & Equivalents^ 14.0% Total 100.0% ^ Includes Money Market Funds and Other Assets in Excess of Liabilities. The accompanying notes are an integral part of these financial statements. 19 Evermore European Value Fund SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited) Shares Value COMMON STOCKS – 66.7% Air Freight & Logistics – 4.1% TNT NV (Netherlands) $ Apparel & Luxury Goods – 5.2% MQ Holding AB (Sweden)* PPR SA (France) Commercial Banks – 3.0% Lloyds Banking Group PLC (United Kingdom)* Diversified Financial Services – 6.2% RHJ International SA (Belgium)* Diversified Telecommunication Services – 10.1% Cable & Wireless Communications PLC (United Kingdom)* Cable & Wireless Worldwide PLC (United Kingdom)* Vimpel-Communi- cations – ADR (Russia)*1 Hotels, Restaurants & Leisure – 3.0% Punch Taverns PLC (United Kingdom)* Industrial Conglomerates – 9.4% Bollore SA (France)1 Siemens AG (Germany) Industrial Machinery Manufacturing – 0.3% KHD Humboldt Wedag International AG (Germany)* Insurance – 3.3% Old Mutual PLC (United Kingdom) Media – 10.1% Havas SA (France) Promotora de Informaciones SA (Spain)*1 Schibsted ASA (Norway) Metals & Mining – 1.6% Terra Nova Royalty Corp. (Canada)* Tobacco – 10.4% Philip Morris International, Inc. (United States)1 Swedish Match AB (Sweden) TOTAL COMMON STOCKS (Cost $2,596,639) WARRANT – 2.1% Diversified Financial Services – 2.1% Liberty Acquisition Holdings Corp. Expiration: December, 2013, Exercise Price: $5.50 (United States)* TOTAL WARRANT (Cost $73,957) The accompanying notes are an integral part of these financial statements. 20 Evermore European Value Fund SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited), Continued Principal Amount Value CORPORATE BONDS – 4.7% Commercial Banks – 3.9% LBG Capital No. 2 PLC 15.000%, 12/21/2019 $ (United Kingdom) $ Hotels, Restaurants & Leisure – 0.8% Punch Taverns Finance B 6.962%, 06/30/2028 (United Kingdom) TOTAL CORPORATE BONDS (Cost $187,482) Shares SHORT-TERM INVESTMENTS – 24.7% Money Market Funds – 24.7% Fidelity Government Portfolio – Class I, 0.039%2 Invesco Liquid Assets Portfolio – Institutional Class, 0.206%2 TOTAL SHORT-TERM INVESTMENTS (Cost $892,113) TOTAL INVESTMENTS IN SECURITIES – 98.2% (Cost $3,750,191) Other Assets in Excess of Liabilities – 1.8% TOTAL NET ASSETS – 100.0% $ * Non-income producing security. ADR American Depository Receipt 1 All or a portion of this security was segregated for forward currency contracts. 2 7-day yield as of June 30, 2010. Percent of Country Net Assets United Kingdom 19.8% France 13.3% United States 6.8% Belgium 6.2% Sweden 6.2% Germany 5.6% Norway 4.3% Russia 4.3% Netherlands 4.1% Canada 1.6% Spain 1.3% Cash & Equivalents^ 26.5% Total 100.0% ^ Includes Money Market Funds and Other Assets in Excess of Liabilities. The accompanying notes are an integral part of these financial statements. 21 Evermore Funds STATEMENTS OF ASSETS AND LIABILITIES at June 30, 2010 (Unaudited) Evermore Evermore Global European Value Fund Value Fund ASSETS Investments in securities, at value* (Note 2) $ $ Unrealized gain on forward currency contracts — Cash Receivables: Investment securities sold Fund shares sold — Dividends and interest Due from advisor, net Prepaid expenses Total assets LIABILITIES Unrealized loss on forward currency contracts Payables: Fund shares redeemed — Distribution fees Administration fees Fund accounting fees Transfer agent fees Custody fees — Other accrued expenses Total liabilities NET ASSETS $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income Accumulated net realized gain on investments, foreign currency transactions & forward currency contracts Net unrealized depreciation on investments ) ) Net unrealized depreciation on foreign currency translations & forward currency contracts ) ) Net assets $ $ *Cost of Investments $ $ The accompanying notes are an integral part of these financial statements. 22 Evermore Funds STATEMENTS OF ASSETS AND LIABILITIES at June 30, 2010 (Unaudited), Continued Evermore Evermore Global European Value Fund Value Fund Class A: Net assets $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ $ Maximum offering price per share* (net asset value per share/front-end sales charge) $(9.05/95.00%) $ $(9.25/95.00%) $ Class C: Net assets $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price, and redemption price per share** $ $ Class I: Net assets $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price, and redemption price per share $ $ * Class A share investments of $1 million or more, which are purchased at Net Asset Value, are subject to a 0.75% contingent deferred sales charge (“CDSC”) if redeemed within 12 months. ** A 1.00% CDSC applies to the lesser of the amount invested or the redemption value of Class C shares redeemed within 12 months after purchase. The accompanying notes are an integral part of these financial statements. 23 Evermore Funds STATEMENTS OF OPERATIONS for the Six Months Ended June 30, 2010 (Unaudited) Evermore Evermore Global European Value Fund Value Fund INVESTMENT INCOME Income Dividends (net of $8,122 and $1,563 foreign withholding tax, respectively) $ $ Interest Other income Total investment income EXPENSES (Note 3) Investment advisory fees Registration fees Administration fees Transfer agent fees Fund accounting fees Chief Compliance Officer fees Audit fees Custody fees Trustee fees Legal fees Insurance expense Miscellaneous expenses Reports to shareholders Distribution fees - Class A Distribution fees - Class C 81 Total expenses Less fees waived ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, FOREIGN CURRENCY TRANSACTIONS & FORWARD CURRENCY CONTRACTS Net realized gain on investments, foreign currency transactions & forward currency contracts Change in unrealized depreciation on investments ) ) Change in unrealized depreciation on foreign currency translations and forward currency contracts ) ) Net realized and unrealized loss on investments, foreign currency transactions & forward currency contracts ) ) Net decrease in net assets resulting from operations $ ) $ ) The accompanying notes are an integral part of these financial statements. 24 (This Page Intentionally Left Blank.) 25 Evermore Global Value Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Period Ended June 30, December 31, (Unaudited) (Unaudited)* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $
